317 S.W.2d 208 (1958)
Vernie Earl PURCELL, Appellant,
v.
The STATE of Texas, Appellee.
No. 30000.
Court of Criminal Appeals of Texas.
October 29, 1958.
King Fike, Dalhart, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 45 days in jail and a fine of $300.
Our able State's Attorney confesses error, and we agree. Bill of exception No. 1 recites that the complaint was not sworn to before any official or person in authority. Barrington v. State, 116 Tex. Crim. 11, 32 S.W.2d 837, is authority for the holding that "as a basis for the prosecution upon an information, a complaint supported by affidavit is essential." See also Addison v. State, Tex.Cr.App., 283 S.W.2d 55, and the cases there cited.
The judgment is reversed and the prosecution is ordered dismissed.